DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/505957, attorney docket 63853US01. Application is assigned an effective filing date of 7/9/2019 based on the present application’s filing date, and applicant is Amkor Technology Singapore Holding Pte. LTD.     Subsequent to the office action dated 9/15/2020, applicant has canceled claim 14 and amended claims 1, 4, 5, 9, 11-13, 16 and 18; and added claim 21. Claims 1-21 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that newly cited art Lai teaches the limitations of claim 12, which was previously indicated as allowable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-10 and 12 are rejected under 35 U.S.C. 102(a)1/((a)2 as being anticipated by Chang Chien et al.  (U.S. 2019/0164909).

As for claim 1, 
Chang Chien teaches in figure 3 an electronic device comprising: 
a first substrate (the entire thickness shown in figure 1f, excluding redistribution layer 200) comprising: 
a first substrate top side; (610a)
a first substrate bottom side (above 200); 
a first substrate sidewall (outside edge of encapsulant 610); 
a first encapsulant (610) comprising: 
a first encapsulant bottom side, wherein the first encapsulant bottom side provides a first portion of the first substrate bottom side (at outside edge); and a first encapsulant top side (610a), wherein the first encapsulant top side provides a first portion of to the first substrate top side;
a first substrate interconnect (508/502/504/506) extending from the first substrate bottom side (at bump 510) to the first substrate top side (and coated by the first encapsulant; 
and a first electronic component (300) comprising: a first component top side (300b), wherein the first component top side provides a second portion of the first substrate top side; 
a first component bottom side (at bumps), wherein the first component bottom side provides a second portion of the first substrate bottom side; 
and a first component sidewall coated by the first encapsulant (above 400); -2-Application: 16/505,957Attorney Docket: 63853US01 
a second electronic component (710) on the first substrate and comprising:
a second component top side comprising a second component terminal (at 720) and a second active region (away from connection at 720); 
a second component bottom side coupled to the first substrate top side (directly on 300); and a second component sidewall; a first internal interconnect (720) coupling the second component terminal to the first substrate interconnect; 
and a cover structure (620) on the first substrate and covering the second component sidewall and the first internal interconnect.

As for claim 4,
Chang Chien teaches the electronic device of claim 1, wherein the first encapsulant (610) comprises a first molding layer ([0028]), and that the cover structure 

As for claim 6,
Chang Chien teaches the electronic device of claim 1, wherein the first component (300) bottom side comprises a first active region (connections are active and exposed) exposed from the first encapsulant (610)  at the first substrate bottom side and facing away from the second active region (facing down ).  

As for claim 7,
Chang Chien teaches the electronic device of claim 6, and teaches
a second substrate (200) comprising: 
a second substrate top side coupled to the first substrate bottom side (at bumps 500); 
a second substrate bottom side (at bumps 800)); 
a second substrate dielectric structure (200, [0015]); and 
a second substrate conductive structure comprising: 
a first conductor (204) exposed from the second substrate dielectric structure at the second substrate top side (at OP1, right); and 
a second conductor (204) exposed from the second substrate dielectric structure at the second substrate top side (at OP1 left); and 
an external interconnect (bump 800) coupled to the second substrate bottom side; wherein: 

the first substrate interconnect (400) is coupled to the second conductor (at OP1) of the second substrate.  

As for claim 8,
Chang Chien  teaches the electronic device of claim 7, wherein the second substrate is an RDL substrate ([0016]), with the second substrate dielectric structure conformal to the first substrate bottom side (both are flat).  

As for claim 9,
Chang Chien teaches the electronic device of claim 1, further comprising a first adhesive (chip attachment layer [0032]) between the first electronic component and the second electronic component; 
Wherein a top side of the first adhesive is exposed from the first encapsulant and the first encapsulant coats a portion of the bottom side of the first adhesive (the chip stack 710 attaches to the component 300 and the substrate encapsulant 610 in figure 1H). 
As for claim 10,
Chang Chien teaches the electronic device of claim 1, wherein the first substrate interconnect comprises: 

 a dielectric casing (508) around the conductive vertical via and coated by the first encapsulant.  

As for claim 12,
Chang Chien teaches the electronic device of claim 1, comprising: 
an adhesive (chip attachment layer [0032])  between the second component bottom side and the first component top side wherein  a bottom side of the adhesive contacts the first component top side (the adhesive layer is between the first component and second component);
and that the cover structure (620) comprises a second encapsulant [0034]; 
and that the second encapsulant coats the second component sidewall, the first substrate top side, and a portion of a top side of the adhesive that extends beyond a footprint of the second electronic component (the second layer encapsulates all the above surfaces in figure 1I, but because the adhesive does not extend beyond the second component, the limitation does not apply to Chang Chien).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien in view of Sengupta (U.S. 2009/0134481).

As for claim 2,
Chang Chien teaches the electronic device of claim 1, wherein the cover structure comprises a second encapsulant (encapsulant 620) that coats the second component sidewall (710) 
But Chang Chien not teach a cap attached to the second component top side; or a gap between the second active region and the cap; wherein the cover structure coats a sidewall of the cap.  
However, Sengupta teaches in figure 15, a cap (16) attached to the second component (14) top side; 
or a gap (18) between the second active region and the cap; 
wherein the cover structure coats a sidewall of the cap shown in figure 3. 
It would have been obvious to one skilled in the art at the effective filing date of this application to provide a cap with sidewalls covered by the encapsulant because a pressure sensor type mems (Sengupta discloses that component 14 could be a variety of device types requires an opening to the ambient pressure [0003], and the encapsulant improves the structural stability of the cap with the opening, holds the cap in place, seals the wiring from moisture and improves the structural stability of the bond wires. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Chang Chien in view of Sengupta makes obvious the electronic device of claim 2, and in the suggested combination,  the second encapsulant (620) coats the first substrate top side which is the first component top side, and the first internal interconnect (shown in Chang Chien figure 3); 
And in the combination, Sengupta teaches that a top side of the cap is exposed from the second encapsulant (shown in Sengupta figure 3). It would have been obvious to one skilled in the art at the effective filing date of this application leave the top surface of the cap free of encapsulant to prevent the opening from being inadvertently covered. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Chang Chien teaches the electronic device of claim 1, comprising: 
a second internal interconnect (720, second wire on right side); 
wherein the first substrate comprises a second substrate interconnect  (508 on the left side) extending from the first substrate bottom side to the first substrate top side and coated by the first encapsulant (610); 
the second electronic component (710) overlaps the first electronic component but leaves the first component terminal exposed (at 300b); 
Chang Chien does not teach that the second active region comprises a Micro-Electro-Mechanical-System; 

Or that the first component top side comprises a first component terminal and processing circuitry for processing signals from the MEMS or that the second internal interconnect couples the first component terminal to the second substrate interconnect.
However, Sengupta teaches that the second active region comprises a Micro-Electro-Mechanical-System (MEMS) ([0023]); 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a MEMS sensor for the IC of Chang Chien because the MEMS sensor provides additional functionality, including directly inputting physical parameters. One skilled in the art would have combined these elements with a reasonable expectation of success.
Sengupta teaches an ASIC (32) coupled to MEMS [0028], having a top side terminal (at 30)’
And that the second internal interconnect (30) couples the first component terminal (contact at 30) to the second substrate interconnect (at 24).
It would have been obvious to one skilled in the art at the effective filing date of this application to connect the contacts of the first to the interconnect because it allows signals to be routed from the top of the components to the lower distribution layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11,

And the cover structure (encapsulant 620) defines a compartment containing the second electronic component (encapsulant surrounds the upper components)
But does not teach that the second active region of the second electronic component comprises a Micro-Electro-Mechanical-System (MEMS) ([0069]);  or that the first component (202) top side comprises processing circuitry for processing signals from the MEMS (the circuitry is within the package of 202, so will be at a portion of the top side); 
or the cover structure (218) defines a compartment containing the second electronic component (cavity 204-RC).
or a second internal interconnect wherein the second internal interconnect couples the second electronic component to the first electronic component.
However, Sengupta teaches that the second active region comprises a Micro-Electro-Mechanical-System (MEMS) ([0023]);  
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a MEMS sensor for the IC of Chang Chien because the MEMS sensor provides additional functionality, including directly inputting physical parameters. One skilled in the art would have combined these elements with a reasonable expectation of success.
And that the first component (an ASIC (32) top side comprises processing circuitry for processing signals from the MEMS; 

(it is inherent that the ASIC process signals from the MEMS)

Claims 13, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. 2016/0358889).

As for claims 13 and 18,
Lai teaches an electronic device, and a method of providing the device comprising: 
a first substrate (thickness shown in figure 8A below RDL 140) comprising: 
a first substrate top side (141); 
a first substrate bottom side bottom (131); 
a first substrate sidewall (outside edge of encapsulant 130);  
a first encapsulant (610) comprising: 
a first encapsulant bottom side, wherein the first encapsulant bottom side provides a first portion of the first substrate bottom side (at 131 leader); 
and a first encapsulant top side (at 1412 leader, wherein the first encapsulant top side provide a first portion of the first substrate top side (at outside edge); 
a first substrate interconnect (TMV 164) extending from the first substrate bottom side to the first substrate top side and coated by the first encapsulant (on the sidewalls);

a first electronic component (110, right) comprising:
 a first component top side, wherein the first component top side provides a second portion of the first substrate top side (coplanar with encapsulant), 
wherein the first component top side comprises a first active region (below the contacts) a first component terminal (contacts); 
a first component bottom side (opposite topside), wherein the first component bottom side provides a second portion of the first substrate bottom side (coplanar with encapsulant); 
and a first component sidewall coated by the first encapsulant; 
and a second electronic component (110, left) comprising: 
a second component top side exposed from the first encapsulant and comprising a second component terminal and a second active region (coplanar with encapsulant, having active contacts); 
a second component bottom side (coplanar with encapsulant); 
and a second component sidewall coated by the first encapsulant; 
a first internal interconnect (In RDL 140) coupling the first component terminal to the first substrate interconnect (not shown, but obvious); 
a second internal interconnect coupling the second component terminal to the second substrate interconnect; and a cover structure on the first substrate.
 a cover structure on the first substrate (RDL 40 acts as a cover).

However, because the contacts are connected to the RDL, which redistributes the signals, it would have been obvious to one skilled to connect the contact to the TMV interconnects.
It would have been obvious to one skilled in the art at the effective filing date of this application to connect the contacts of the first and second components to the TMV because it allows signals to be routed from the top of the components to the lower distribution layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 20,
Lai teaches the method of claim 18, and teaches that providing the first substrate comprises: 
providing a carrier (102); 
attaching the first electronic component to the carrier: and 
molding the first encapsulant as a first molding layer coating the first component sidewall but leaving the first component top side exposed ([0029] because the device is built inverted, the substrate protects the top surface so that it is not encapsulated): 
providing the second electronic component comprises: 
attaching the second electronic component to the first substrate top side (shown in figure 7); 

molding a second encapsulant as a second molding layer coating the first substrate top side and the second component sidewall (figure 7 shows that the second component is attached, pillar are attached and then the second component is encapsulated [[0029, 0040]).  

As for claim 21,
Lai teaches the method of claim 18, further comprising mechanically grinding a surface of the first substrate. (CMP, figure 8a, [0041]).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Ghidoni et al. (U.S.2017/0313579).

As for claim 15,
 Lai teaches the electronic device of claim 13, but does not teach that
the cover structure comprises a divisor wall that divides a first compartment from a second compartment over the first substrate; 
the first compartment is over the first electronic component and comprises a first aperture through a top side of the cover structure; and the second compartment is over the second electronic component and comprises a second aperture through the top side of the cover structure.  
However, Ghidoni teaches in figure 6, a cover structure (103) comprises a divisor wall (197) that divides a first compartment from a second compartment over the first substrate (20); 

and the second compartment is over the second electronic component and comprises a second aperture (159) through the top side of the cover structure.  
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute multi-chambered, ported lid of Ghidoni for the RDL of Lai because the ported lid provides sound or pressure to the backside of the MEMS and an un-ported chamber provides a differential pressure, allowing a multi device transducer module . Ghidoni [0068-0069]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Lai teaches the method of claim 18, and teaches that providing the first substrate comprises: 
providing the first encapsulant coating the second component sidewall (coats sidewall of both components).
Lai does not teach a first compartment from a second compartment over the first substrate, the first compartment being over the first electronic component and comprising a first aperture through a top side of the cover structure; and the second compartment being over the second electronic component and comprising a second aperture through the top side of the cover structure.  
However, Ghidoni teaches in figure 6 providing the cover structure (103) comprises providing a divisor wall (197) that divides a first compartment from a second 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute providing the multi-chambered, ported lid of Ghidoni for the RDL of Lai because the ported lid provides sound or pressure to the backside of the MEMS and an un-ported chamber provides a differential pressure, allowing a multi device transducer module. Ghidoni [0068-0069]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Schrank et al. (U.S. 2016/0306042).

As for claim 16,
Lai teaches the electronic device of claim 13, but does not teach that  the first active region of the first component comprises a radiation emitter configured to emit radiation pulses or that the second active region of the second component comprises a reflection sensor configured to detect reflections of the radiation pulses.  
However, Schrank teaches in figure 6, a first active region (1) of the first component comprises a radiation emitter configured to emit radiation pulses (Schrank 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the MEMS devices of Schrank into the configuration of Lai because the device of Schrank reduces the footprint of typical optical sensing packages (Schrank [0003]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17,
Lai teaches the electronic device electronic device of claim 13, but does not teach a first protective layer over the first electronic component; 
a second protective layer over the second electronic component;
or that the cover structure comprises a divisor wall between the first protective layer and the second protective layer; or that the first protective layer and the second protective layer are translucent; and the divisor wall is opaque.  
However, Schrank teaches in figure 2 a first protective layer (41) over the first electronic component (ICPD); 
a second protective layer (41) over the second electronic component (LED);
a cover structure (3/4) that comprises a divisor wall (33) between the first protective layer and the second protective layer
wherein the first protective layer and the second protective layer are translucent (they are lenses Schrank [0046]); and the divisor wall is opaque (formed of a molding resin and is a light barrier [0033])
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A BODNAR/Examiner, Art Unit 2893